Case: 1:16-cv-05486 Document #: 430 Filed: 04/13/21 Page 1 of 1 PagelD #:18870

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

VIAMEDIA, INC.,
Plaintiff,
v. Case No. 1:16-cv-05486
COMCAST CORPORATION and Hon. Charles R. Norgle

COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC,

 

Defendants.

 

ORDER

Plaintiff Viamedia, Inc. asserts in this case antitrust claims against Defendants Comcast
Corporation and Comcast Cable Communications Management, LLC for refusal to deal and tying.
The judge to whom the case was initially assigned dismissed Viamedia’s refusal to deal claim on
the pleadings and granted summary judgment to Defendants on Viamedia’s tying claim. The
Seventh Circuit reversed those rulings on appeal and remanded the case “for any further necessary
discovery and for trial.” Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 435 (7th Cir. 2020). On
remand, the case was reassigned to this Court, after which the Court approved and adopted
Comceast’s proposed schedule, including for additional discovery. Dkt. 40. Several discovery-
related issues have arisen, and the parties have filed a joint request for a status conference. Dkt.
427. The parties’ request is granted. However, the Court refers the case to the assigned Magistrate
Judge for all remaining discovery and other pretrial matters. The Clerk is directed to take all
appropriate action to effectuate the referral. The assigned Magistrate Judge will set the date and
time for the parties’ requested status conference.

IT IS SO ORDERED.
ENTER:

 

CHARLES RONALD NORGLE, Judge
United States District Court
DATE: April 13, 2021
